                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: EQUIFAX, INC., CUSTOMER DATA
SECURITY BREACH LITIGATION                                                             MDL No. 2800


                                 (SEE ATTACHED SCHEDULE)


            ORDER LIFTING STAY OF CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in the actions on the attached schedule on October 28,
2019. Prior to expiration of that order’s 7-day stay of transmittal, plaintiffs in these actions filed a
notice of opposition to the proposed transfer. The Panel has now been advised that plaintiffs have
withdrawn their opposition to transfer.

       IT IS THEREFORE ORDERED that the stay of the Panel's conditional transfer order
designated as “CTO-54” filed on October 28, 2019, is LIFTED. The actions are transferred to the
Northern District of Georgia for inclusion in the coordinated or consolidated pretrial proceedings
under 28 U.S.C. § 1407 being conducted by the Honorable Thomas W. Thrash, Jr.


                                                       FOR THE PANEL



                                                       John W. Nichols
                                                       Clerk of the Panel
                    UNITED STATES JUDICIAL PANEL
                                 on
                     MULTIDISTRICT LITIGATION



IN RE: EQUIFAX, INC., CUSTOMER DATA
SECURITY BREACH LITIGATION                                            MDL No. 2800



                               SCHEDULE A



  DIST      DIV.    C.A.NO.      CASE CAPTION

  NEVADA
  NV          2     19−01835     Imran v. Equifax Information Services LLC
  NV          2     19−01836     Iqbal v. Equifax Information Services, LLC
  NV          2     19−01840     Mahipus, Jr. v. Equifax Information Services, LLC
  NV          2     19−01844     Mahipus v. Equifax Information Services LLC
  NV          2     19−01846     Mosley v. Equifax Information Services LLC
  NV          2     19−01847     Osthimer v. Equifax Information Services, LLC
  NV          2     19−01848     Hernandez v. Equifax Information Services LLC
